                                             Case 4:20-cv-02524-YGR Document 11 Filed 06/01/20 Page 1 of 7




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        MICHELLE BRYANT,                                Case No. 20-cv-02524-YGR (PR)
                                                         Petitioner,                        ORDER OF PARTIAL DISMISSAL; FOR
                                   5
                                                    v.                                      RESPONDENT TO SHOW CAUSE; AND
                                   6                                                        DENYING PENDING MOTION FOR
                                            W. Z. JENKINS, Warden,1                         COMPASSIONATE RELEASE WITHOUT
                                   7
                                                                                            PREJUDICE TO RAISING MOTION
                                                         Respondent.                        BEFORE SENTENCING COURT IN
                                   8
                                                                                            DISTRICT OF SOUTH CAROLINA
                                   9

                                  10   I.       INTRODUCTION

                                  11            This action was reassigned from a magistrate judge to the undersigned in light of a recent

                                  12   Ninth Circuit decision.2 Petitioner, a federal prisoner incarcerated at the Federal Correctional
Northern District of California
 United States District Court




                                  13   Institution in Dublin, California, filed a pro se petition for a writ of habeas corpus under 28 U.S.C.

                                  14   § 2241. Dkt. 1. Thereafter, she filed an amended petition, which is the operative petition in this

                                  15   action.3 Dkt. 7. Petitioner has filed a motion for leave to proceed in forma pauperis. Dkt. 8.

                                  16            Petitioner also requests the Court for compassionate release/sentence reduction based on

                                  17   the First Step Act of 2018 “along with the Covid-19, and the [Coronavirus Aid, Relief, and

                                  18   Economic Security Act (‘The Cares Act’)].” Dkt. 5 at 1. Petitioner adds that “[o]n March 27,

                                  19   2020, Congress passed The Cares Act in response to the Covid-19 pandemic . . . [which lists the

                                  20   criteria required for] [t]ransferring of inmates to Home Confinement to decrease the risks of [the]

                                  21   Covid-19 pandemic . . . .” Id. at 2. Petitioner seeks compassionate release because her age (she is

                                  22   48 years old) and her “health issues/conditions” increase her “vulnerability to Covid-19.” Id.

                                  23
                                                1
                                  24            W. Z. Jenkins, the current warden of the prison where Petitioner is incarcerated, has been
                                       substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                  25            2
                                                Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                  26   to dismiss case on initial screening because unserved defendants had not consented to proceed
                                       before magistrate judge).
                                  27            3
                                                  As Petitioner is incarcerated within the Northern District of California and Claim 1 in
                                  28   her amended petition challenges the execution of her federal sentence, venue is proper in this
                                       district. See Dunne v. Henman, 875 F.2d 244, 249-50 (9th Cir. 1989).
                                             Case 4:20-cv-02524-YGR Document 11 Filed 06/01/20 Page 2 of 7



                                       II.      BACKGROUND
                                   1
                                                In April 2018, a federal grand jury in the District of South Carolina indicted Petitioner on
                                   2
                                       six counts of intentionally conveying false and misleading information, in violation of 18 U.S.C.
                                   3
                                       § 1038(a)(1)(A), alleging she made false bomb threats to an airport and a hotel. United States v.
                                   4
                                       Bryant, Case No:4:18-cr-00437-RBH-1 (District of South Carolina), Dkt. 4. In October 2018,
                                   5
                                       Petitioner pled guilty without a written plea agreement to the first three counts in the indictment.
                                   6
                                       See id., Dkts. 41, 43, 69. In February 2019, Petitioner was sentenced to twenty-four months in
                                   7
                                       federal prison. See id., Dkts. 55, 56, 70. Petitioner filed a direct appeal, and the Fourth Circuit
                                   8
                                       Court of Appeals affirmed her convictions and sentence. See id., Dkts. 63, 72; see also United
                                   9
                                       States v. Bryant, 775 F. App’x 117 (4th Cir. 2019). The Fourth Circuit issued its mandate on
                                  10
                                       September 13, 2019. See United States v. Bryant, Case No:4:18-cr-00437-RBH-1 (District of
                                  11
                                       South Carolina), Dkt. 73.
                                  12
Northern District of California




                                                On September 23, 2019, Petitioner filed a motion to vacate her sentence pursuant to 28
 United States District Court




                                  13
                                       U.S.C. § 2255, in which she raised claims of ineffective assistance of counsel. See id., Dkt. 74.
                                  14
                                       On February 21, 2020, Petitioner’s section 2255 motion was denied. See id., Dkt. 94.
                                  15
                                                On March 11, 2020, Petitioner filed a motion in the Fourth Circuit seeking permission to
                                  16
                                       file a second or successive section 2255 motion to challenge her sentence, in which she again
                                  17
                                       raised claims of ineffective assistance of counsel. Dkt. 7 at 4. To date, Petitioner states that
                                  18
                                       motion is still “pending.” Id.
                                  19
                                       III.     DISCUSSION
                                  20
                                                In her amended petition, Petitioner raises the following claims challenging: (1) time credits
                                  21
                                       during her pre-trial detention and requests “[c]redit for time out on bond under restriction issues
                                  22
                                       by [the] Attorney General, DA’s office, Federal Marshal and probation”; and (2) the validity of
                                  23
                                       her sentence, in which she seeks to have her sentence reduced or vacated. Dkt. 7 at 6. In Claim 3,
                                  24
                                       Petitioner raises the same allegations she brings forth in her request for compassionate
                                  25
                                       release/sentence reduction, which will be addressed below.
                                  26
                                                The Court first considers Claim 2, which is Petitioner’s challenge to the validity of her
                                  27
                                       sentence. A prisoner in custody under sentence of a federal court who wishes to attack collaterally
                                  28
                                                                                          2
                                          Case 4:20-cv-02524-YGR Document 11 Filed 06/01/20 Page 3 of 7




                                   1   the validity of her conviction or sentence must do so by way of a motion to vacate, set aside, or

                                   2   correct the sentence pursuant to 28 U.S.C. § 2255 in the court that imposed the sentence. See

                                   3   Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988). Only the sentencing court has

                                   4   jurisdiction to hear the section 2255 motion. See id. at 1163. A prisoner generally may not attack

                                   5   collaterally a federal conviction or sentence by way of a petition for a writ of habeas corpus

                                   6   pursuant to 28 U.S.C. § 2241. See Grady v. United States, 929 F.2d 468, 470 (9th Cir. 1991)

                                   7   (challenge to sentence following probation or parole revocation must be brought in sentencing

                                   8   court via section 2255 motion); Tripati, 843 F.2d at 1162 (challenge to legality of conviction must

                                   9   be brought in sentencing court via section 2255 motion); see also United States v. Flores, 616 F.2d

                                  10   840, 842 (5th Cir. 1980) (where challenge is to alleged errors at or prior to sentencing remedy is

                                  11   section 2255 motion, not section 2241 writ).

                                  12          There is an exception to the general bar against using section 2241 to collaterally attack a
Northern District of California
 United States District Court




                                  13   conviction or sentence: a federal prisoner authorized to seek relief under section 2255 may seek

                                  14   relief under section 2241 if she can show that the remedy available under section 2255 is

                                  15   “inadequate or ineffective to test the legality of [his/her] detention.” United States v. Pirro, 104

                                  16   F.3d 297, 299 (9th Cir. 1997) (quoting 28 U.S.C. § 2255). Although there is little guidance from

                                  17   any court on when section 2255 is an inadequate or ineffective remedy, the Ninth Circuit has

                                  18   recognized that it is a very narrow exception. See id. For example, the remedy under section 2255

                                  19   generally will not be inadequate or ineffective due to a delay in considering a motion under section

                                  20   2255, see id. at 299 (district court’s delay in considering section 2255 motion until direct appeals

                                  21   are resolved does not make section 2255 motion inadequate or ineffective), or the mere fact that a

                                  22   previous section 2255 motion was denied, see Aronson v. May, __ U.S. __, 85 S. Ct. 3, 5 (1964);

                                  23   Tripati, 843 F.2d at 1162-63; see also Lane v. Hanberry, 601 F.2d 805 (5th Cir. 1979) (whether

                                  24   seeking to raise new issue or relitigate already decided by prior section 2255, section 2241 not

                                  25   proper unless petitioner can show that section 2255 proceeding inadequate or ineffective; must

                                  26   show more than lack of success in prior section 2255). Even the dismissal of a subsequent section

                                  27   2255 motion as successive under 28 U.S.C. § 2244(b) does not render the remedy under section

                                  28   2255 to be an ineffective or inadequate remedy. See Moore v. Reno, 185 F.3d 1054, 1055 (9th
                                                                                         3
                                          Case 4:20-cv-02524-YGR Document 11 Filed 06/01/20 Page 4 of 7




                                   1   Cir. 1999).

                                   2          Here, Petitioner fails to show that the remedy under section 2255 is inadequate or

                                   3   ineffective to test the legality of her detention, and thus she does not show that this Court has

                                   4   authority to entertain Claim 2 in her amended petition. When asked to explain why the remedy

                                   5   under section 2255 was inadequate, Petitioner states that the sentencing court in the District of

                                   6   South Carolina “indicated [she] did not prove ineffective assistance of counsel.” Dkt. 7 at 4.

                                   7   However, as mentioned above, the mere fact that the section 2255 motion was denied by the

                                   8   sentencing court does not show that section 2255 is inadequate or ineffective. See Tripati, 843

                                   9   F.2d at 1162-63. Therefore, Claim 2 is DISMISSED because it does not fit within the very narrow

                                  10   exception for situations where the remedy available under section 2255 is inadequate to test the

                                  11   legality of her detention. It seems that Petitioner has filed a motion in the Fourth Circuit seeking

                                  12   permission to file a second or successive section 2255 motion to challenge her sentence, but that
Northern District of California
 United States District Court




                                  13   motion is still “pending.” Dkt. 7 at 4. Thus, this Court’s dismissal of Claim 2 is without prejudice

                                  14   to bringing it in a second or successive section 2255 motion before the sentencing court in the

                                  15   District of South Carolina if she is granted permission to do so by the Fourth Circuit.

                                  16          Next, Petitioner seeks compassionate release from custody based on her “vulnerability to

                                  17   Covid-19,”4 which was a request inappropriately raised as Claim 3 and thus it shall be construed

                                  18   as a supplement to her pending motion for compassionate release/sentence reduction. See Dkt. 5

                                  19   at 2; Dkt. 7 at 6. However, such a request is not proper before this Court because any relief that

                                  20   may be available under 18 U.S.C. § 3582, as amended by the First Step Act of 2018, must be

                                  21   sought in Petitioner’s criminal case as it is the sentencing court that would make any modification

                                  22   to a term of imprisonment under that section. 18 U.S.C. § 3582(c) provides that a sentencing court

                                  23   “may not modify a term of imprisonment once it has been imposed except . . . upon motion of the

                                  24   Director of the Bureau of Prisons, or upon motion of the defendant.” Furthermore, Petitioner is

                                  25   cautioned that 18 U.S.C. § 3582(c) requires the criminal defendant to first attempt exhaustion of

                                  26   administrative remedies: a defendant may bring a section 3582(c) motion after he/she has “fully

                                  27
                                              4
                                  28             The Court notes that this issue is a separate matter from the aforementioned claim (Claim
                                       2) asserted in her amended petition, which attacks the validity of her sentence.
                                                                                           4
                                             Case 4:20-cv-02524-YGR Document 11 Filed 06/01/20 Page 5 of 7




                                   1   exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion

                                   2   on his/her behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of

                                   3   the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Accordingly,

                                   4   Petitioner’s request for compassionate release from custody is DENIED without prejudice to

                                   5   raising such a request before the sentencing court in the District of South Carolina. Dkt. 5.

                                   6            Finally, as to the remaining claim in her amended petition challenging time credits, it does

                                   7   not appear from the face of the amended petition that Claim 1 is without merit. Good cause

                                   8   appearing, Claim 1 is sufficient to require a response.

                                   9   IV.      CONCLUSION
                                  10            For the foregoing reasons, the Court orders as follows:

                                  11            1.     The motion for leave to proceed in forma pauperis is GRANTED. Dkt. 8.

                                  12            2.     Claim 2 is DISMISSED because it does not fit within the very narrow exception for
Northern District of California
 United States District Court




                                  13   situations where the remedy available under section 2255 is inadequate to test the legality of her

                                  14   detention. This dismissal is without prejudice to bringing Claim 2 in a second or successive

                                  15   section 2255 motion before the sentencing court in the District of South Carolina if she is granted

                                  16   permission to do so by the Fourth Circuit.

                                  17            3.     Petitioner’s request for compassionate release from custody, which was

                                  18   inappropriately raised as Claim 3 and instead construed as a supplement to her pending motion for

                                  19   compassionate release/sentence reduction, is DENIED without prejudice to raising such a request

                                  20   before the sentencing court in the District of South Carolina. Dkt. 5.

                                  21            4.     Liberally construed, Claim 1 is sufficient to require a response.

                                  22            5.     The Clerk of the Court shall serve electronically a copy of this order upon the

                                  23   Respondent and Respondent’s attorney, the United States Attorney for the Northern District of

                                  24   California, at the following email addresses: (1) usacan.ecf@usdoj.gov;

                                  25   (2) sara.winslow@usdoj.gov; and (3) kathy.terry@usdoj.gov. The amended petition and the

                                  26   exhibits thereto are available via the Electronic Case Filing System for the Northern District of

                                  27   California. See Dkt. 7. The Clerk shall serve by mail a copy of this order on Petitioner.

                                  28            6.     Respondent shall file with the Court and serve on Petitioner, within sixty (60) days
                                                                                          5
                                          Case 4:20-cv-02524-YGR Document 11 Filed 06/01/20 Page 6 of 7




                                   1   of the date this Order is filed, an answer to this amended petition, showing cause why a writ of

                                   2   habeas corpus should not be granted based on Petitioner’s Claim 1. Respondent shall file with the

                                   3   answer and serve on Petitioner a copy of all exhibits that are relevant to a determination of the

                                   4   issues presented by Claim 1.

                                   5          7.      If Petitioner wishes to respond to the Answer, Petitioner shall do so by filing a

                                   6   Traverse with the Court and serving it on Respondent within twenty-eight (28) days of

                                   7   Petitioner’s receipt of the Answer. Should Petitioner fail to do so, the amended petition will be

                                   8   deemed submitted and ready for decision twenty-eight (28) days after the date Petitioner is served

                                   9   with Respondent’s Answer.

                                  10          8.      Respondent may file with this Court and serve upon Petitioner, within sixty (60)

                                  11   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                  12   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section
Northern District of California
 United States District Court




                                  13   2254 Cases. If Respondent files a motion to dismiss, Petitioner shall file with the Court and serve

                                  14   on Respondent an opposition or statement of non-opposition to the motion within twenty-eight

                                  15   (28) days of receipt of the motion, and Respondent shall file with the Court and serve on

                                  16   Petitioner a reply within fourteen (14) days of receipt of any opposition.

                                  17          9.      It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  18   Court and Respondent informed of any change of address and must comply with the Court’s

                                  19   orders in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro

                                  20   se whose address changes while an action is pending must promptly file a notice of change of

                                  21   address specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action

                                  22   without prejudice when: (1) mail directed to the pro se party by the Court has been returned to the

                                  23   Court as not deliverable, and (2) the Court fails to receive within sixty days of this return a written

                                  24   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                  25   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  26   Petitioner must also serve on Respondent’s counsel all communications with the Court by mailing

                                  27   a true copy of the document to Respondent’s counsel.

                                  28          10.     Upon a showing of good cause, requests for a reasonable extension of time will be
                                                                                          6
                                          Case 4:20-cv-02524-YGR Document 11 Filed 06/01/20 Page 7 of 7




                                   1   granted provided they are filed on or before the deadline they seek to extend.

                                   2          11.     This order terminates Docket Nos. 5 and 8.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 1, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                   5                                                            United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
